                                                                                                                                                            ')
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page l of I ,,... ___)
                                                                                                                                                       ,;,,,


                                       UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRJCT OF CALIFORNIA

                      United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                        V.                                      (For Offenses Committed On or After November l, 1987)


                       Avelino Villa-Mencias                                    CaseNumber: 3:19-mj-23582

                                                                               Erik Richard ~                L.-~----

REGISTRATION NO. 8873 2298
                                                                               Defendant's Attorn Iv
                                                                                                               Fi~: D~~ tt~"""'[)-·- ·~s

THE DEFENDANT:                                                                                           [        SEP O3 2019
 IZl pleaded guilty to count(s) I of Complaint                                                           .""~----,.,,,.......__...-,__._
 •   was found guilty to count( s)                                            :'  'i' ,~:~:,:·' " i.Ji,_~ ,i,.,·•_'.~lTFVC j" cour,
                                                                                                         1     1

                                                                              ~gu, f'H.l'I,, ::mi n11c-r Or• ,5,i;lwl~ ... ,
     after a plea of not guilty.                                                                                                 wgPlJTY
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                       Nature of Offense                                                            Count Number(s)
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                   I
 •   The defendant has been found not guilty on count(s)
                                                                         -------------------
 •   Count(s)
                  - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                  v·
                                 /D1 TIME SERVED                          • ________ days
 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Tuesday, September 3, 2019
                                                                            Date of Imposition of Sentence
                            ,•   /!



Received
                       "'¼)/ ~?-?;.
                       1/1, 13:
             =-;:-:-;-1_ _'.=•~cc'i;;:::..·,~_ _ __
             DUSM
                                                                           11/ilLu.&.ucK
                                                                            UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                            3:19-mj-23582
